Exhibit 10.6
 
US Patent application, Jan. 10, 2005, Appln. S.N. 11/031,534.
 


 


 


 


 


 


 
METHOD FOR TREATING EATING DISORDERS
 


 
BY SELECTIVE EXTINCTION WITH TRANSDERMAL NALOXONE
 


 


 


 


 


 
Inventor: John David Sinclair, Vilniementie 4K42, FIN 02940 Espoo, Finland
 
 
 
 
 
1

--------------------------------------------------------------------------------


 
References cited
 
UNITED STATES PATENTS
 
4,217,353
August 12, 1980
Dewey H. Smith, Jr.
 
4,477,457
October 16, 1984
Dewey H. Smith, Jr.
 
4,546,103
October 8, 1985
Hans F. Huebner
 
4,882,335
November 21, 1989
J. D. Sinclair
 
5,096,715
March 17, 1992
J. D. Sinclair
 
5,587,381
December 24, 1996
J. D. Sinclair
 
5,780,479
July 14, 1998
Suck Won Kim
 


 
OTHER PUBLICATIONS


 
"Naloxone in the Treatment of Anorexia Nervosa: Effect on Weight Gain and
Lipolysis” R. Moore, I.H Mills, A. Forster, Journal of the Royal Society of
Medicine 1981, 74, 129-31.
 
“Targeted Use of Naltrexone Without Prior Detoxification in the Treatment of
Alcohol Dependence: A Factorial Double-Blind Placebo-Controlled Trial.” P
Heinälä, H. Alho, K. Kiianmaa, J. Lönnqvist, K. Kuoppasalmi, and J.D. Sinclair,
Journal of Clinical Psychopharmacology, 2001. 21, 287-292.
 
“Evidence about the Use of Naltrexone and for Different Ways of Using It in the
Treatment of Alcoholism” J. D. Sinclair, Alcohol and Alcoholism 2001,36, 2-10.
 
"The Rest Principle: A Neurophysiological Theory of Behavior" J. D. Sinclair,
Lawrence Erlbaum Associates, Hillsdale, NJ, 1981.
 
“Rats Learning to Work for Alcohol” J. D. Sinclair, Nature 1974, 249, 590-592.
 
"Drugs to Decrease Alcohol Drinking", J.D.Sinclair, Annals of Medicine, 1990,
22, 357-362.
 
“Alcohol and Opioid Peptides: Neuropharmacological Rational for Physical Craving
of Alcohol”  M.C. Tractenberg, and K. Blum. American Journal of Drug and Alcohol
Abuse 1987,13, 365-372.
 
“Naltrexone and the Treatment of Alcohol Dependence” J.R. Volpicelli,
C.P.O'Brien, A.I.Alterman, and M. Hayashida, In Opioids, Bulimia, and Alcohol
Abuse & Alcoholism, L.D.Reid, ed. Springer-Verlag, New York, 1990, pp 195-214.
 
“Opioids Modulate Rats’ Propensities to Take Alcoholic Beverages” L. D. Reid,
and C. L. Hubbell, in Novel Pharmacological Interventions for Alcoholism. C.A.
Naranjo and E.M. Sellers (eds) New York: Springer-Verlag, pp.121-134,1992
 
“Uso Efficace del Naltrexone: Ciò Che Non è Stato Detto a Medici e Pazienti”
(Effective use of naltrexone: What doctors and patients have not been told)  D.
Sinclair, F. Fantozzi, and J. Yanai,  The Italian Journal of the Addictions,
2003, 41,15-21.
 
“La Ricaduta Nell'Alcol: un Concetto Vincente, Ma in Via di Estinzione?" F.
Fantozzi, and D. Sinclair, Personalit Dipendenze 2004,10, 219-243.
 
“Naltrexone and Brief Counselling to Reduce Heavy Drinking” M. J. Bohn, H.R.
Kranzler, D. Beazoglou, and B.A. Staehler, The American Journal on Addictions
1994, 3, 91-99.
 
2

--------------------------------------------------------------------------------




 
“A Randomized 6 Month Double-Blind Placebo-Controlled Study of Naltrexone and
Coping Skills Education Programme” J. Balldin, M. Berglund, S. Borg, M. Månsson,
P. Berndtsen, J. Franck, L. Gustafsson, J. Halldin, C. Hollstedt, L-H. Nilsson,
and G. Stolt, Alcohol and Alcoholism 1997, 32, 325.
 
“The Effect of Naltrexone on Taste Detection and Recognition Threshold” P.A.
Arbisi, C.J. Billington, A.S. Levine, Appetite 1999, 32, 241-249.
 
“Long-Term Follow Up of Continued Naltrexone Treatment” J. D. Sinclair, K.
Sinclair, and H. Alho, Alcoholism: Clinical and Experimental Research 2000, 24,
suppl. 182A.
 
“Double-Blind Naltrexone and Placebo Comparison Study in The Treatment of
Pathological Gambling” S. W. Kim, J. E. Grant, D. E. Adson, and Y. C. Shin,
Biological Psychiatry 2001, 49:914-921.
 
"Basic Mechanisms of Opioids' Effects on Eating and Drinking", S.J. Cooper and
T.C. Kirkham, in Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid,
ed. Springer-Verlag, New York, 1990, 91-110.
 
"Naltrexone and Bulimia: Initial Observations", J.M. Jonas, in Opioids, Bulimia,
and Alcohol Abuse & Alcoholism, L.D. Reid,  ed., Springer-Verlag, New
York,  1990, 123-130.
 
"Obesity, Anorexia Nervosa, and Bulimia: A General Overview", K.D. Wild and L.D.
Reid, in Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid, ed.,
Springer-Verlag, New York, 1990, 3-21.
 
"Opioids Modulate Rats' Intake of Alcoholic Beverages", C.L. Hubbell and L.D.
Reid, in  Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid, ed.,
Springer-Verlag, New York, 1990, 145-174.
 
"Using Drugs to Manage Binge-Eating among Obese and Normal Weight Patients",
S.A.Alger, M.J.Schwalberg, J.M. Bigaoutte, L.J. Howard, and L.D. Reid,
in:  Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D.Reid, ed.,
Springer-Verlag, New York, 1990, 131-142.
 
“Pharmacologic Treatment Of Binge Eating Disorder” W.P. Carter, J.I. Hudson,
J.K. Lalonde, L. Pindyck, S.L. McElroy, and H.G. Pope Jr., International Journal
of Eating Disorders 2003, 34, Suppl:S74-88.
 
"Naloxone Decreases Food Intake in Obese Humans", R. L. Atkinson, Journal of
Clinical Endocrinology and Metabolism, 1982, 55, 196-198.
 
"The Endogenous Opioidergic Systems" E.M.Unterwald and R.S.Zukin,  in,  Opioids,
Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid, ed., Springer-Verlag, New
York, 1990, 49-72.
 
“Reduction of Alcohol Drinking and Upregulation of Opioid Receptors by Oral
Naltrexone in AA Rats” J. H. Parkes and J.D.Sinclair. Alcohol, 2000, 21,
215-221.
 
"Potential Toxicities of High Doses of Naltrexone in Patients with Appetitive
Disorders", C.J. Morgan and T.R. Kosten, in Opioids, Bulimia, and Alcohol Abuse
& Alcoholism, L.D. Reid, ed. Springer-Verlag, New York, 1990,  261-273.
 
"Flavor Enhances the Antidipsogenic Effect of Naloxone", A. S. Levine, S. S.
Murray, J. Kneip, M. Grace and J. E. Morley, Physiology and Behavior, 1982, 28,
23-25.
 
3

--------------------------------------------------------------------------------


"The Effect of Naltrexone on Alcohol Consumption after Alcohol Deprivation in
Rhesus Monkeys", M. Kornet, C. Goosen, and J.M. Van Ree, Abstracts of the XXth
Nordic Meeting on Biological Alcohol Research, Espoo, Finland, May 13-15, 1990,
abstract 20
 
"Pattern of Onset of Bulimic Symptoms in Anorexia Nervosa", J.A. Kassett, H.E.
Gwirtsman, W.H. Kaye, H.A. Brandt, and D.C. Jimerson, American Journal of
Psychiatry, 1988, 145, 1287-1288.
 
"Case Reports: Treatment of Chronic Anorexia Nervosa with Opiate Blockade", E.D.
Luby, M.A. Marrazzi, and J. Kinzie, Journal of Clinical Psychopharmacolgy, 1987,
7, 52-53.
 
"An Auto-Addiction Opioid Model of Chronic Anorexia Nervosa", M.A. Marrazzi and
E.D. Luby, International Journal of Eating Disorders, 1986, 5, 191-208.
 
“Transdermal Delivery of Naloxone: Effect of Water, Propylene Glycol, Ethanol
and Their Binary Combinations on Permeation Through Rat Skin” R. Panchagnula,
P.S. Salve, N.S. Thomas, A.K. Jain, and P. Ramarao,  International Journal of
Pharmacology 2001, 219, 95-105.
 
“Nasal Administration of Naloxone is as Effective as the Intravenous Route in
Opiate Addicts” N. Loimer, P. Hofmann, and H.R. Chaudhry,  International Journal
of Addictions, 1994, 29, 819-827.
 
“The Genetic Epidemiology of Bulimia Nervosa” K.S. Kendler, C. MacLean, M.
Neale, R. Kessler, A. Heath, and L. Eaves, American Journal of Psychiatry,
1991,148, 1627-1637.
 
“Selective Extinction of Alcohol Drinking in Rats with Decreasing Doses of
Opioid Antagonists” J.D. Sinclair, L. Vilamo, and B. Jakobson.  Alcoholism:
Clinical and Experimental Research 1994, 18, 489.
 
4

--------------------------------------------------------------------------------




ABSTRACT


 
Various eating disorders, including binge eating, bulimia, and stimulus-induced
over-eating, develop because the behaviors are reinforced by the opioidergic
system so often and so well that the person no longer can control the behavior.
Thus eating disorders resemble opiate addiction and alcoholism.  Eating
disorders cannot, however, be treated effectively by continual daily
administration of opiate antagonists because normal healthy eating behavior is
also reinforced by the opioidergic system. Instead, a selective extinction
method is provided that that weakens the eating disorder while strengthening
healthy eating. Extinction sessions in which the eating disorder responses are
emitted while an opiate antagonist blocks reinforcement are interspersed with
learning sessions in which healthy eating responses are made while free of
antagonist. In between extinction and learning sessions there must be a wash-out
period in which the antagonist is allowed to be eliminated from the body, and
during which neither problem eating nor healthy eating should
occur.  Consequently, long-lasting antagonists such as naltrexone and nalmefene
with wash-out periods of a day or more are not suitable, but naloxone with a
half life of only about an hour is excellent.  Naloxone cannot be taken
orally.  Instead it is administered transdermally.  This provides the additional
advantages with bulimia that purging does not affect the dosage, that the
gastrointestinal tract is not further disturbed by the antagonist
administration, and that altering eating responses does not affect taking the
medication.
 
5

--------------------------------------------------------------------------------


METHOD FOR TREATING EATING DISORDERS
BY SELECTIVE EXTINCTION WITH TRANSDERMAL NALOXONE
 
Background from treating addictions
 
Opioid antagonists have been patented for inducing anorexia (Smith, US Patent
4,217,353, 1980; US Patent 4,477,457, 1984), and they also have been patented
for treating anorexia (Huebner, US Patent 4,546,103, 1985).  Both results are
valid. The antagonists can also reduce binge eating and also the purging
associated with bulimia, but normal eating, too. Narrowly limited experiments
have found evidence for each of these effects. When put into long term practice,
however, the different effects counteract each other and cause complications.
For example, as Smith pointed out, the only clinical trial using naloxone for
anorexia was inconclusive because they coupled the treatment with giving a
hypercaloric diet (Moore et al., 1981).
 
Unfortunately, the methods used and previously proposed for the treatment of
eating disorders are unable to separate these various actions.  Consequently,
the antagonists have produced mixed clinical results, have not received FDA
approval for use with eating disorders, and currently are not being used
clinically for such purposes.
 
In contrast, in the field of alcoholism and drug addiction treatment, I proposed
a method in which the antagonists specifically remove the addictive behavior
(Sinclair, U.S. Patent 4,882,335, Nov. 21, 1989; US Patent 5,587,381, Dec. 24,
1996). Our double-blind placebo-controlled clinical trial has shown naltrexone
is effective when used in accord with this method but not when use otherwise
(Heinälä et al., 2001). Similar results have been obtained in nearly all trials
(Sinclair, 2001). Naltrexone has been approved by the FDA for use in alcoholism
treatment. Going one step further, I improved the method into a procedure of
“selective extinction” that not only removes alcoholism and drug addiction but
also enhances other competing behaviors (Sinclair, US Patent 5,587,381, 1996;
Sinclair et al., 1994; Sinclair, 2001).  Especially here in Finland where
naltrexone is used in this selective manner, it has become a major factor in the
treatment of alcoholism.
 
The present invention takes this selective extinction method for separating the
actions of opioid antagonists on different behaviors and contemplates applying
it to the treatment of eating disorders.  In addition, several innovations are
proposed to optimize the method to the eating disorder field and which then
differentiate the method from all previously proposed treatments.
 
The key for how to separate the actions of the antagonists comes from an
understanding of how the antagonists act in the nervous system to produce
benefits.
 
There are two basic processes through which long-term change is made in the
organization of the nervous system as a result of experience: one causes
learning by strengthening synapses; the other causes habituation and extinction
by weakening synapses (see Sinclair, 1981). Experimental results also show that
the two occur under different circumstances and follow different rules. Thus,
extinction is not simply learning to do something else but rather a separate
phenomenon. It also is distinct from forgetting; it is an active process for
removing unsuccessful responses and requires the emission of the response in the
absence reinforcement.
 
6

--------------------------------------------------------------------------------


Our preclinical experimental results had shown that alcohol drinking is a
learned behavior (Sinclair, 1974), and that opioid antagonists suppress alcohol
drinking by mechanism of extinction (Sinclair, U.S. Patent 4,882,335, Nov. 21,
1989; Sinclair, 1990). Extinction weakens only those responses that are made
while reinforcement is blocked.  There the method I proposed for treating
alcoholism had the antagonist being administered just before the alcoholic drank
alcohol.
 
Others in the field, however, believed that opioid antagonists block the craving
for alcohol caused by an imbalance, either a deficiency in opioid receptor
activity (Tractenberg and Blum, 1987; Volpicelli et al., 1990) or having too
much opioid receptor activity (Reid and Hubbell, 1922).  According to these
theories, the antagonists would be effective if given during abstinence; they
would block craving and the onset of drinking.
 
Our preclinical experiments had shown that giving opioid antagonists during
abstinence not only failed to reduce subsequent drinking, but actually tended to
increase subsequent drinking above control levels (Sinclair et al., 2003). The
same result was found in our dual clinical trial (Heinola et al., 2001).
Naltrexone was effective when paired with alcohol drinking, but naltrexone
tended to be worse than placebo when given during abstinence.  Similar results
can be seen in the other clinical trials (Sinclair, 2001).  The latest published
count had 41 clinical trials that obtained significant results from using opioid
antagonists in a manner allowing extinction; 37 trials using the antagonists in
ways precluding extinction, however, got negative results; only 4 trials had
results contrary to this conclusion (Fantozzi and Sinclair, 2004).
 
The mechanism causing the increase in alcohol drinking when antagonists are
administered only during abstinence can be used to improve the efficacy of
treatment. It can increase the strength of behaviors other than alcohol
drinking, of behaviors that can compete with drinking and help fill the vacuum
as drinking is extinguished. At the same time other behaviors that are
reinforced by endorphins are protected from extinction. One problem noted in
some of the clinical alcohol trials is a reduction in the patients’ interest in
sweets or carbohydrates, or in sex (Bohn et al. 1994; Balldin et al.,
1997)  This is probably caused by these behaviors being made while on naltrexone
and thus, along with alcohol drinking, being partially extinguished.  Naltrexone
given to humans reduces their preference for saccharin (Arbisi et al., 1999)
 
The first step in our clinical use of selective extinction in alcoholism
treatment is to have patients make a list of behaviors they find
pleasurable.  The clinician identifies the behaviors on the list that are
probably reinforced by the opioidergic system and advises the patient to avoid
engaging in these activities on the days when taking naltrexone and
drinking.  In the beginning of treatment, this is essentially every day.
 
After the treatment has reduced craving for alcohol, usually during the first
month, the patient is advised to have a weekend, starting with Friday evening,
with no naltrexone and drinking. Friday night and Saturday constitute a wash-out
period for naltrexone to be removed from the body.  On Sunday afternoon, the
patient chooses some of the opioidergically-reinforced behaviors: eating a
highly palatable meal, jogging, having sex, cuddling, cards, etc.  As expected,
patients usually report that the activities at this time are unusually
enjoyable.
 
The patients can return to naltrexone and drinking on Monday.  They are advised,
however, to try the next week to have a longer period without naltrexone and
drinking but with the alternative behaviors. A three-year follow-up showed that
complying patients reported a maximum of 1.5 ± 0.4 (SEM) days per week (Sinclair
et al., 2000).
 
7

--------------------------------------------------------------------------------


The example included here is a prior preclinical experiment in which the
alternative opioidergically-reinforced behavior was saccharin drinking.  Alcohol
experienced rats had continual access to food and water.  Alcohol solution was
available for only an hour a day for 2 to 4 days.  On the next day or two,
saccharin solution instead was available.  Naloxone (or saline for the control
group) was injected prior to the alcohol session.  During the first three weeks
when the naloxone doses were in the range previously found to be effective, the
alcohol drinking was practically abolished.  Saccharin drinking in the same
animals was significantly increased.
 
Background for eating disorders
 
The opioidergic system reinforces responses, not only when activated by an
opiate or alcohol, but also when certain types of stimuli are experienced. The
stimuli cause a release of opioids in the brain, reinforcing the responses that
produced these stimuli. Consequently, opioid antagonists have been shown in
clinical trials to be effective in treating compulsive gambling (Kim, US Patent
5,780,479, 1998; Kim et al., 2001).
 
Opioidergic reinforcement is well documented for food-related stimuli. On the
basis of a large body of data, Cooper and Kirkham (1990, p. 91) concluded that
"ingested items provide stimuli which lead to the release of endogenous
opioidergic peptides in the central nervous system". The system does not appear
to be involved in the reinforcement from eventually obtaining calories, but
rather with that from the pleasant stimulation. For example, opiate antagonists
reduce sham feeding of sucrose, and they suppress the eating of chocolate-coated
cookies by rats, but not the intake of normal rat chow. Similarly in humans, the
antagonist nalmefene suppresses intake of highly palatable foods but not that of
less pleasant tasting ones.  Another general finding is that antagonists
suppress food consumption (and alcohol drinking) only in the later parts of the
first session or eating binge but not at the beginning.
 
Other workers in the field interpret these results differently than I do. They
suggest that "endogenous opioids play a central role in the modulation of
appetite" (Jonas, 1990). The opioids released by food-related stimuli block
satiety effects and make food stimuli continue to be pleasant even after caloric
needs have been satisfied; thus the opioid release "contributes to the
maintenance of ingestional behavior" (Cooper and Kirkham, 1990) and is "involved
with processes associated with continuance of eating rather than starting to
eat" (Wild and Reid, 1990). In some people the opioid release is too large or
too long, and thus they do not stop eating (or alcohol drinking) normally but
rather have "out of control" binges. An opiate antagonist blocks this opioid
action; therefore, so long as the antagonist is present the duration of a binge
is shortened. Similarly with alcohol drinking, "antagonists at opioceptors [sic]
would reduce the propensity to continue to drink once drinking has begun"
(Hubbell and Reid, 1990).  Another interpretation was made by Huebner (US Patent
4,546,103, 1985).  He saw endorphins providing satisfaction and pleasure from
purging for bulimic patients and from anorexic behavior.  Blocking the opioid
system with endorphins would remove the reason for patients making the
behaviors, and thus help them to stop.
 
8

--------------------------------------------------------------------------------


Both of these interpretations are best served by continual opioid blockade. If
endorphins cause normal eating to expand to a binge, then continual blockade
would continually prevent binges. Or if endorphins provide the pleasure from
purging, continual naltrexone would suppress purging at all times. No one
previously has proposed using only short periods of blockade interspersed with
periods when the opioid system was functional, as is done in the present
invention.
 
I see the results not as immediate effects of the opioids and the antagonists on
appetite or satiety, but rather as aftereffects produced by learning and
extinction. When a highly palatable food is consumed, opioids are released and
as a result, after consolidation, the response is stronger. In some people the
responses are reinforced so often and so well that they become extremely strong
and cannot be controlled properly. When the response is emitted while an opiate
antagonist blocks the reinforcement, the response is weakened. The effect can be
seen even during the first session, not at the very beginning but reducing
intake in the latter portions and thus terminating a binge earlier. The
antagonists can reduce purging if the behavior is emitted while reinforcement is
blocked because of extinction.
 
Opiate antagonists have been tested for eating disorders but the methods used
were ones that would be appropriate if the antagonists worked by directly
increasing satiety or reducing appetite. In particular, the subjects were kept
continually on the antagonists in order to prevent all eating from getting out
of control and turning into a binge. For example, Alger et al. (1990) gave
patients suffering from binge eating  initially 50 mg of the longer lasting
antagonist, naltrexone, once daily, then twice daily, and if that did not work,
3 times daily, apparently for the purpose of making sure the patient was never
free of naltrexone. Although some patients seemed to benefit, over all the
naltrexone treatment was not significantly better than placebo. Similarly,
although some uncontrolled studies found benefits from naltrexone in the
treatment of bulimia, the one placebo-controlled study did not (Jonas, 1990). A
recent review of pharmacological treatments for binge eating does not include
opioid antagonists among the medicines for which there is clinical support
(Carter et al., 2003).
 
According to the extinction hypothesis, keeping a person continually on the
antagonist is not optimal for treating eating disorders. In the case of binge
eating, it weakens not only the binge-eating response but also all other emitted
responses reinforced through the opioidergic system. This makes the procedure
less effective because the probability of binge-eating is determined not by its
absolute strength but rather by its strength relative to all competing
responses. Of particular importance, eating in a healthy manner is also
extinguished.
 
The present invention instead employs the "selective extinction" procedure
(Sinclair, US Patent 5,587,381, 1996) which has the person take an antagonist
only before making the problem response but free of the antagonist at times when
the problem response is not made. Thus extinction sessions, when mainly the
problem response is weakened, are interspersed with "learning periods" when
other competing response including healthy eating responses can regain their
strength. In the treatment of bulimia, only binge-eating of specific highly
palatable food is weakened, but other competing responses are not.
 
Experimental support comes from my studies with alcohol drinking: keeping rats
continually on an antagonist (large doses of naltrexone or nalmefene in the
food) significantly lowered alcohol drinking but did not reduce it as completely
as selective extinction produced by 1 hour sessions daily when alcohol and the
short-acting antagonist, naloxone, were present, as shown in the example here.
 
9

--------------------------------------------------------------------------------


Support may also be seen in the fact that the only blind, placebo-controlled
experiment with humans to obtain significant results involving binge eating and
antagonists was an acute study in which naloxone significantly reduced the size
of an eating binge (Atkinson, 1982).
 
There are two other advantages of selective extinction. First, the continual
presence of an antagonist produces up-regulation of opioid receptors (Unterwald
and Zukin, 1990; Parkes and Sinclair, 2000). Consequently, a problem response
would produce more reinforcement after the end of antagonist treatment, than it
did before. Up-regulation should be attenuated with the selective extinction
procedure because the antagonist is present only for relative short sessions
interspersed with antagonist-free periods.
 
Second, although opiate antagonists are considered safe, there are side-effects,
such as liver toxicity with naltrexone, elevated cortisol levels, and possible
immunosuppressive effects (Morgan and Kosten, 1990). These side-effects should
be greatly reduced or eliminated with only periodic administration of the
antagonist. The dysphoria sometimes reported with continual administration might
also be caused by the general blocking of pleasure from a wide range of
activities, and should be less of a problem with selective extinction where the
person is free to enjoy opioidergic reinforcement from other responses during
the learning periods.
 
Selective extinction can be used for treating a variety of eating disorders. In
addition to bulimia and binge-eating, it could be used as a dieting aid. A
contributing factor to obesity for many people is overly-strong eating responses
and cravings for a few highly palatable and high-energy foods: chocolate,
cookies, peanut butter, etc.  Losing weight and then maintaining a normal weight
would be possible after these specific responses were removed by selective
extinction. Similarly, selective extinction could be used by people who are not
necessarily over-weight but have to restrict their intake of a particular
substance (e.g., sugar or sodium chloride) that can be identified with a
specific stimulus that activates the opioidergic system. (There is evidence that
both sweet and salty tastes are reinforcing through this system (Levine et al.,
1982).)
 
The present invention takes advantage of a relationship between opiate
antagonists and a phenomenon I discovered called the "alcohol-deprivation
effects". Taking alcohol away after prolonged prior experience gradually over
several days increases the desire for it. When it is first returned, intense
drinking begins immediately, probably accompanied by intensified pleasure and
reinforcement. Deprivation effects also develop for saccharin and specific
highly-palatable foods, as well as for many habitual behaviors. Opiate
antagonists have been found to be more effective in suppressing alcohol drinking
after deprivation (Kornet et al., 1990). The probable reason is that extinction
(unlike learning) is most effective with “massed trials”, i.e., when the
response is made over and over again, vigorously, without pausing (see Sinclair,
1981). Therefore, the extinction of specific eating responses will generally be
done after several days of deprivation of the specific food item.  For example,
if chocolate ice cream is listed by patients as a triggering food for bulimia,
these patients will be told to abstain from eating chocolate ice cream, plus ice
cream in general and chocolate in general, for a week before taking an opioid
antagonists and getting unlimited chocolate ice cream to eat and purge.
 
10

--------------------------------------------------------------------------------


There is evidence linking anorexia nervosa to the opioidergic system. First, it
may develop from bulimia (Kassett and Gwirtsman, 1988). Second, there is some
preliminary evidence from a small study showing for improvement of anorexia
nervosa from treatment with an opiate antagonist (Luby et al., 1987). Marrazzi
and Luby (1986) suggested that starvation causes the release of endorphins;
anorexic patients starve themselves supposedly to get elation from their own
opioids. I suspect the situation is somewhat more complicated. The specific
anorexic behaviors may be reinforced by the opioid system, but a major factor
contributing to the condition is the extinction of normal eating
response.  During the developmental phase, the patients make all of the normal
eating responses: going to the table, taking the food, pushing it around with a
fork, but then willfully withholding the responses of tasting and swallowing the
food. Thus the preliminary responses are made but do not get reinforcement from
taste or from removal of hunger, and as a result are extinguished. In any case,
it is clear that the solution is a strengthening of normal eating behaviors, and
extinction of the responses maintaining anorexia. This should be accomplished by
administering opioid antagonists while the patient is not eating, interspersed
with antagonist-free periods when the patient does in fact eat a small amount of
highly palatable food
 
Extinguished responses can be relearned; indeed they are relearned more readily
than they were learned the first time. Subjects can be advised after a given
period of treatment to refrain henceforth from making the extinguished response
ever again in order to avoid relearning, but they cannot avoid all responses
reinforced through the opioidergic system. One solution, used in alcoholism
treatment, is to continue taking antagonist indefinitely whenever there is a
risk of drinking, or in this case of making the eating disorder response again.
Alternatively, selective extinction can be used to "trim" offending responses
that are beginning to arise again before they become harmfully strong. Like
finger-nails, the growth of responses is a useful natural process but can become
harmful when left uncontrolled. Thus individuals with a predilection for
developing overly-strong responses might periodically review their current
activities and then trim those responses that were beginning to get too strong
-- as casually and almost as easily as we trim our nails.
 
Technical innovations
 
Perhaps the greatest technological quest in this field since the discovery of
the opioid antagonists has been for preparations that would cause the
antagonists to remain in the body for longer periods of time. Naltrexone and
nalmefene have been preferred over naloxone not only because they can be taken
orally but also because of their much longer half-lives. Various slow-release
methods for naltrexone and nalmefene have been developed over the passed two
decades to provide weeks or months of constant blockade.
 
This quest is consistent with the previously proposed methods for treating
bulimia and binge eating with opioid antagonists. Their imagined mechanisms of
action would work best if the antagonists were always present, thus eliminating
supposed problems of patient compliance.
 
The present invention, however, contemplates alternating periods when an opioid
antagonist blocks the opioid system (during which the eating disorder behaviors
are emitted) with periods when the patient’s body is free of antagonist (during
which normal healthy eating behaviors are made).
 
We have used a similar “selective extinction” procedure extensively in treating
alcoholism (Sinclair, 2001).  (Incidentally, there has been little problem here
with compliance. Alcoholics have difficulty complying if you tell them to
refrain from drinking.  They do not have a problem, however, with obeying the
instruction to take a pill always before drinking.)
 
11

--------------------------------------------------------------------------------


With alcoholics, we include a wash-out period of about 48 hours for removal of
the naltrexone.  During this time the patients should not drink alcohol and they
also should not engage in the alternative opioidergically-reinforced behaviors
that we wish to strengthen. This is not a problem with alcoholism or drug
addiction.
 
In the case of eating disorders, such long wash-out periods are not
possible.  For example, when treating bulimia, the behavior we wish to
extinguish is eating foods that trigger bulimia.  The alternative behavior we
wish to strengthen is eating foods that do not trigger bulimia.  Obviously
patients cannot be expected to avoid both activities, that is, to refrain from
all eating, for a 48 hour wash-out period. Nalmefene is removed even more
slowly.
 
Naloxone, however, has a half-life of only 30 to 80 minutes in humans.  A
patient given naloxone on one day would be free of it the following day.
 
Naloxone is metabolized so rapidly in the liver that all of it is removed during
the first pass after oral administration. Consequently. it usually is injected,
as was the case in a previous test for treating anorexia (Huebner, US Patent
4,546,103, 1985).
 
Transdermal administration of naloxone, however, is much better suited for
repeated self-administration.  I previously proposed a transdermal devise for
administering a fixed dose of an opioid antagonist, including naloxone, for use
in alcoholism treatment (Sinclair, US Patent 5,096,715, 1992). Recent
experiments (Panchagnula  et al., 2001) have shown this devise with 33%
propylene glycol as the vehicle and ethanol as the permeation enhancer is even
more effective for transdermal delivery of naloxone than I had anticipated:
“theoretically blood levels well above the therapeutic concentration of naloxone
can be achieved” with a transdermal patch of a convenient size.  An intranasal
spray has also been shown suitable for rapid administration of naloxone for the
majority of subjects and could also be used, probably in combination with
transdermal administration (Loimer et al., 1992).
 
Avoiding the oral route also has distinct advantages for selective extinction of
eating disorders. First, there is the problem that some of an orally
administered medication would be lost by purging, or not taken by anorexic
patients.  Second, troubles with the gastrointestinal tract are common
complications with eating disorders.  Oral administration itself irritates the
throat and it directs the highest concentration of the medication to intestines
where it interacts with opioidergically controlled motility. Third, the response
of taking an oral medication is similar to the eating responses we are trying to
alter with the treatment, thus adding a possible complication to the procedure.
 
 
SUMMARY OF THE INVENTION

 
The lifetime prevalence of bulimia is 2.8 % for women, and 5.7 % of women will
show bulimia-like syndromes (Kendler et al., 1992).  The disorder was strongly
influence by genetics, with a heritability coefficient of 55%. Comorbidity was
reported between bulimia and anorexia nervosa, alcoholism, panic disorder,
generalized anxiety disorder, phobia, and major depression.
 
12

--------------------------------------------------------------------------------


The present invention contemplates a therapeutic method, utilizing the ability
of opiate antagonist to block positive reinforcement from stimuli produced by
highly-palatable foods, from purging, and from anorexic behavior in order to
extinguish bulimia and other eating disorders while simultaneously strengthening
normal healthy eating behaviors and the consumption of foods conducive to
health.
 
The subject suffering from one of these overly-strong eating disorder responses
makes the response repeatedly, in the presence of stimuli similar to those to
which the response had been learned, while active quantities of naloxone are in
his or her brain, thus eventually extinguishing the response and removing the
desire to make the response. These extinction sessions are separated by
"learning periods" when the subject is free of antagonist and can make other
responses but not the problem response, in order to restore the strength of
competing responses. Thus the problem response is selectively extinguished.
 
In most cases the subject will suffer from several related problem responses:
e.g., overly-strong eating responses for a dozen specific highly palatable food
items. Each will be extinguished separately.  Furthermore, prior to
extinguishing a particular response, the subject will not be allowed to make
that response for at least a week.  The resulting "deprivation effect" will
assure that the subject is highly motivated to make that response at the
beginning of extinction and will increase the effectiveness of extinction.
 
Depending upon the severity and nature of the problem responses, provisions are
made for using the method within a treatment center, as an out-patient
treatment, and as a combination of the two.
 
 
DESCRIPTION OF PREFERRED EMBODIMENTS

 
The selective extinction method here can be used with subjects diagnosed as
suffering from maladaptive overly-strong responses reinforced by
stimulation-induced release of opioids and resulting in eating disorders. It
cannot be used for patients for whom the opiate antagonist is contraindicated.
In particularly, patients who are physiologically dependent upon opiates must be
excluded.
 
Specific details for the use of selective extinction with each of the different
varieties of problem responses are presented below. The initial steps, however,
in each case are similar. First, detailed information is obtained about the
patient's responses: the particular responses that cause the patient problems,
the situations in which they have typically been emitted, and particularly the
foods that trigger the behavior. Second, the patient is checked for alcoholism,
drug addiction, or other contraindications. Third, if there is any possibility
of an active opiate addiction despite denials by the patient, a small dose of
opiate antagonist is administered under close medical supervision.
 
Binge-eating and bulimia
 
Severe cases should be handled initially in a treatment center to assure
compliance, to increase motivation, to monitor health, and to provide counseling
and training concerning correct eating habits. The information obtained includes
a list of the patient's "trigger foods", i.e., those highly palatable foods that
precipitate binges, are frequently included in binges, are greatly craved, or
give the patient intense pleasure when the first bite is eaten. A list is also
prepared for the patient of "healthy foods", i.e., nutritious foods that do meet
any of the above characteristics for trigger foods.
 
13

--------------------------------------------------------------------------------


The patient is kept initially on diet specifically excluding a particular
trigger food and foods with similar characteristics for a week prior to
treatment. (In the aforementioned example, if the trigger is chocolate ice
cream, the patient avoids not only chocolate ice cream but all ice cream and all
chocolate.) Naloxone is then administered, perhaps first by nasal spray and then
transdermally, and then while active quantities are present in the system, the
patient is presented with the trigger food and encouraged to have an eating
binge of it.  If possible, the situation in which the food is eaten should be
similar to that in which the patient usually has had eating binges. The response
set should also be similar; e.g., if the patient typically has purged after an
eating binge previously, purging should occur also in the extinction session. No
healthy foods should be available.
 
The duration of an extinction session should match the patient’s previous
binging behavior.  If binging normally continued for several days, the same
should occur in treatment, with additional transdermal administrations of
naloxone being given as needed.
 
At the end of the extinction session, the transdermal administration is stopped
and the skin area involved is washed thoroughly.
 
The extinction session is followed the next day by a "learning period" of one
day or more when no antagonist is given and only healthy foods are available.
Not only are trigger foods not available, but also all stimuli related to them;
the patient should not see them or smell them, nor should they be discussed in
counseling. The safe foods can be restricted to meal times, but the patient can
eat as much as desired then: no attempt at dieting should occur during the
learning periods. Learning of alternative behaviors can be encouraged, but care
should be used with regard to responses reinforced through the opioid system.
For example, greater than normal intake of alcohol should not be allowed.)
 
In subsequent extinction sessions, the patient binges on other trigger foods
that have not been included in the previous sessions. In severe case being
handled at a clinical center, treatment continues until binge eating with most
of the patient's trigger foods has been extinguished and the person has gained
greater control over his or her eating habits. Thereafter, an out-patient mode
of selective extinction treatment can be used. The subject is given take-home
doses of the opiate antagonist and told to take one whenever there is a high
probability that unsafe foods will be eaten in the next few hours. The
instructions state that the patients should go ahead and have an eating binge if
they feel like it, but only after taking naloxone. Under no circumstance should
they binge without taking the antagonist. The antagonist should not be taken
otherwise, i.e., when the patient thinks there is little chance of eating
trigger foods.
 
Dietary aid for stimulus-bound overeating
 
An out-patient mode of selective extinction is used for patients with less
severe eating problems and high motivation and ability for compliance. It can be
used with subjects who are obese or only moderately overweight whose weight
problem is not due to glandular anomalies but rather is caused by eating more
than more than caloric needs in response to specific stimuli. The stimuli can be
specific highly-palatable ("trigger") food items, situations, or
moods.  Examples of trigger food items would be chocolate, mayonnaise, peanut
butter, potato chips, cream, butter, and cheese.  Examples of trigger situations
are watching television, fast food and other restaurants, parties, holidays, and
“midnight snack” excursions.  Examples of moods are premenstrual syndrome (PMS),
post-traumatic stress (PTS), anxiety in anticipation of a stress situation, and
celebration euphoria.
 
14

--------------------------------------------------------------------------------


The procedure is the same as that with binge-eating and bulimia except the
subject is not kept in a treatment center but rather conducts his or her own
extinction sessions in the outside world. The subject is given clear, precise
instructions (similar to those specified above for binge eating and bulimia) on
how to extinguish the problem eating responses (e.g., 1. create a list of
trigger stimuli, 2. choose one, 3 refrain from it for one week,  4. arrange for
the trigger stimulus to be present, 5. self-administer naloxone, 6. what to do
during intervening "learning periods" when the antagonist is not taken and the
trigger stimuli are avoided as much as possible.
 
Dietary aid for limiting intake of specific substances (sugar, salt, etc.)
 
Selective extinction can be used for people who are not necessarily overweight
but must reduce their intake of a particular substance that is closely
associated with a distinct stimulus that causes opioid release.
 
One example is with people who need to reduce their intake of sodium chloride.
Sodium chloride is closely associated with salty tastes, and there is evidence
showing that a salty taste produces reinforcement through the opioidergic system
(Levine et al., 1982). The person is given a series of extinction sessions on
naloxone and learning periods off of the antagonist. During the extinction
sessions a variety of salty-tasting foods are eaten. If necessary, the salty
taste could be produced by a salt substitute, but sodium chloride should be used
if there is no medical danger from short-term intake of the substance. During
the learning sessions, salty-tasting foods are omitted from the diet completely.
The responses of eating salty foods are thus selectively extinguished, while the
responses of eating non-salty foods are not weakened and may be enhanced. This
will reduce the desire for salty foods and make it easier for the person to stay
on a low salt diet.
 
A similar procedure could be used with people who need to restrict their intake
of sugars. Sweet foods are eaten during the extinction sessions and non-sweet
ones during the learning periods. The sweet taste could be produced with
artificial sweeteners, but sugar should be used if there is no medical danger
from such limited intake.
 
The method also can be used with people who need to restrict their intake of
cholesterols or specifically low-density cholesterols. Although there probably
is no specific taste stimuli associated with cholesterols, they tend to be
present in highest amounts in particular highly-palatable foods. Consequently,
during the extinction sessions the person eats these particular foods and during
the learning session the person eats foods with low amounts of cholesterol or
low-density cholesterols.
 
This procedure could be used either in a treatment center or on an out-patient
basis depending upon the person's ability to comply and the severity of the
ailment requiring the dietary limitations.
 
15

--------------------------------------------------------------------------------




Anorexia nervosa
 
The patient is kept continually on a transdermal opiate antagonist for a period
(probably 2 days or more) while intravenous nutrients are supplied. Naltrexone
or nalmefene could be used initially but naloxone should be used in the last
day.
 
Antagonist administration is then abruptly terminated. During the next day (a
learning period when the system is free of active levels of antagonist), the
patient is given small portions of a variety of highly-palatable foods and
strongly encouraged to eat at least a small amount. The rebound supersensitivity
of the opioid system should help to reinforce the eating responses that are
made.
 
The next day the patient is placed again on the antagonists and fed
intravenously.  The pattern of extinction sessions and learning periods
continues. New highly-palatable foods are introduced on each antagonist-free
day, with at least a week between duplication of the same food item in order to
allow deprivation effects to increase the reinforcement. After the first
sessions, increasing attention is paid to providing a well-rounded, nutritious
variety of highly-palatable foods. Pharmacological potentiation of the
opioidergic response, e.g., with moderate amounts of alcohol, can be employed.
 
During extinction session days on the antagonist, the patient is encouraged to
make the most common responses from his or her own list of previously-learned
competing anorexic responses (e.g., vigorous exercise) that are probably
reinforced through the opioid system. In most cases, the aim should be weakening
these responses only to a normal level.
 
 
EXAMPLE

 
Male Wistar rats (n=26) were individually housed with daily access to 10%
ethanol, with food and water always present.  After 2 months prior experience,
the rats were switched to having 2-4 alcohol-access days interspersed with 1 or
2 days when saccharin solution (1 g/l) was available for 1 hr.  The rats were
then divided into 2 matched groups, one always receiving a subcutaneous dose of
naloxone prior to alcohol access and a control group receiving a similar
injection of saline prior to alcohol access.  No injections were made prior to
saccharin access. In addition, the naloxone dose was progressively reduced from
10.000 to 0.005 mg/kg.
 
The naloxone injections significantly reduced alcohol drinking in comparison
with both the alcohol intake by the controls and in comparison with their own
prior levels (see Fig. 1a).  The alcohol drinking continued to be significantly
reduced for 8 weeks; many of these weeks involved doses far lower than
previously found to be effective.  Alcohol drinking was reduced to nearly zero
for most rats for 6 weeks.  The suppression of drinking of alcohol drinking
appears greater than in previous experiments in which both alcohol drinking and
antagonist administration occurred every day and specifically greater than in
studies aimed at maintaining a continual presence of the antagonist by using
longer lasting naltrexone or nalmefene and mixing them with the food.
 
In contrast to the sharp reduction in alcohol drinking, saccharin drinking was
consistently higher in the naloxone treated rats than in the controls and
significantly so during the first three weeks when doses of naloxone previously
shown to be effective were used (see Fig. 1b).
 
16

--------------------------------------------------------------------------------




[fig10-6.jpg]
 
Figure. Selective extinction (interspersing periods when alcohol was drunk daily
following naloxone injection with periods when saccharin was drunk with no
injection) strongly reduced alcohol drinking (Fig. 1a) while increasing
saccharin drinking (Fig. 1b) in the same animals relative to intakes by control
animals injected with saline. Each data point is the mean of 1 to 4 days. The
extremely low doses used from week 4 on have not previously been found to be
effective.  * p<0.05 relative to saline controls.
 
17

--------------------------------------------------------------------------------


I claim:

 
1. A method for treating eating disorders by selectively extinguishing the
behaviors causing the disorder while strengthening normal health eating
behaviors, comprising the steps of:
 
repeatedly administering naloxone in a dosage sufficient to block the effects of
opiate agonists to a subject suffering from an eating disorder caused by one or
more related problem responses;
 
while the amount of naloxone in the subject's body is sufficient to block opiate
effects, having the subject make one of the problem responses from which the
subject suffers in the presence of stimuli similar to those to which it had been
learned,
 
after the amount of naloxone is no longer sufficient to block opiate effects,
having the subject make healthy eating responses to food items that do not
trigger the problem responses; and
 
continuing the steps of administration of naloxone and having one after another
of the problem responses made, followed by having a naloxone-free period in
which healthy eating occurs, until the problem responses are extinguished.
 
2. The method in accordance with claim 1 wherein the eating disorder is selected
from the group comprising, binge eating, bulimia, bulimia-like syndrome,
anorexia nervosa, and habitual over-eating stimulated by specific stimuli
including certain foods, situations, or moods.
 
3. The method in accordance with claim 1 wherein the subject must lower intake
of a particular class of dietary substances including sodium chloride, sugars,
cholesterols or low-density cholesterols, and the responses to be selectively
extinguished are the eating of particular foods with high amounts of these
substances.
 
4. The method in accordance with claims 1, 2, and 3 wherein naloxone is given
transdermally and the dose per day is 0.01 to 50 mg.
 
5.  The method in accordance with claim 4 in which the dose of naloxone is
started at a high level of 5 to 50 mg and then is progressively reduced over the
days of treatment.
 
 
18

--------------------------------------------------------------------------------